DETAILED ACTION

	Response to Arguments	
Applicant’s arguments, see application, filed 01/05/2021, with respect to the rejection(s) of claim(s) 26, 28-33, 35, 37-41 and 43-45 under the 103 rejection in view of the NPL reference have been fully considered and are persuasive (the examiner reached out to STIC to confirm the date of the NPL reference).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alexander. 
Applicant argues that Trzecieski is not a valid prior art reference because Trzeciesk does not disclose generating processed bio-metric data {See Remarks Pg. 3}.  After review of the most recent OA, the examiner has not utilized Trzecieski for rejecting these limitations.
Applicant argues that Trzecieski does not communicate bio-metric data to any exercise machine during the user’s workout sessions {See Remarks Pg. 3}.  However, the claims state “configured to wirelessly communicate with an exercise machine being used by the user”.  The actually functionality of communicating cannot be argued since it is not in the claims.  Furthermore, Trzecieski discloses in Fig. 2b, communicating with an exercise machine and in para. 0026, when the exercise machine is about to be used by the user.  Also, Trzecieski discloses workout sessions by showing only one weight listing/setting in Figs. 3.  However, its obvious that a user does not rely on only one weight setting as some users use a pyramid structure (starting at low weight and end 
Applicant argues that Trzecieski does not disclose its device having any WED processing device which receives bio-metric user data from a bio-metric sensor as well as receiving exercise machine data, exercise machine software state data, and exercise machine user performance data {See Remarks Pg. 4}.  First, the claims state, configured to.  Therefore, the processing device and the bio-metric sensor just need to be connected.  Secondly, the examiner is not using the Trzecieski to reject these limitations as shown in the most recent OA dated 11/05/2020 and in this current OA.  
	Applicant argues about the communication standard (RFID) that Trzecieski utilizes {See Remarks Pg. 4}.  The applicant can only argue what is in the claims (Emphasis added).
	Applicant argues that Trzecieski does not disclose its device being configured to have the ability to wirelessly communicate with both an exercise machine and a biometrically secure mobile device that is configured to display streamed instructional content {See Remarks Pgs. 4-5}.  This argument is moot because the examiner is not relying upon the teachings of just Trzecieski for teaching this limitation as shown in the most recent OA and in the OA below.  The applicant cannot attack a reference individually when multiple references are used for teaching a limitation.
	Applicant argues that Trzecieksi does not disclose its device communicating processed WED bio-metric user data to the user’s exercise machine or to a biometrically secure mobile device {See Remarks Pg. 5}.  The examiner does not rely upon the Trzecieski reference for rejecting these limitations.

	Applicant argues that Gilley does not disclose a WED processing device that gerenates WED bio-metric user data by processing the bio-metric user data, communicate the processed WED bio-metric user data to at least one of the exercise machine and the bio-metrically secure mobile device, and identify content data stored in WED memory without providing any additional arguments.  The examiner respectfully disagrees.  Refer to the citations in the most recent office action and in the ones provided below.
	If the examiner has missed any arguments, they will be addressed in the subsequent office action.  It is unclear and confusing to the examiner which limitations are actually being argued (Emphasis added).  The applicant has stated certain references do not teach certain limitations whereas the OA states that a different reference was utilized for the teaching that limitation.  Furthermore, applicant has continued to argue what is not in the claims.  The examiner has politely asked the applicant to refrain from doing this, as it is confusing and unclear to the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 28-33, 35, 37-41 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) and in further view of Alexander (US 20120282914).

Regarding claim 26, Trzecieski discloses
a Wearable Electronic Device (WED), comprising: [See Trzecieski [Fig. 1a] Device (100).]
a WED display, wherein the WED includes the WED display; [See Trzecieski [Fig. 1a] Display (111).]
a WED processing device, wherein the WED includes the WED processing device; [See Trzecieski [Fig. 1b and 0019] Microcontroller (101).]
a WED memory associated with the WED processing device, wherein the WED includes the WED memory; [See Trzecieski [Fig. 1b and 0019] Memory circuit (103).]
a bio-metric sensor, wherein the WED includes the bio-metric sensor and wherein the bio-metric sensor is in signal communication with the WED processing device, and [See Trzecieski [Fig. 1b and 0019] The device includes (113) for heart rate monitoring.]
wherein the bio-metric sensor is configured to, sense a bio-metric characteristic of a user wearing the WED, and generate bio-metric user data responsive to the bio-metric characteristic; and, [See Trzecieski [Fig. 1b and 0019] The device includes (113) for heart rate monitoring (this is what a heart rate monitor performs).]
communication circuitry, wherein the WED includes the communication circuitry and wherein the communication circuitry is associated with the WED processing device and configured to wirelessly communicate with an exercise machine being used by the user [See Trzecieski [0019 and Fig. 2b] Wireless interfaces.  Also, see fig. 2b, communicating with an exercise machine.  This is for when the exercise machine is about to be used by the user (para. 0026).]
identify the exercise machine type, and [See Trzecieski [0042] As the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the machine that the user approaches is identified so that the proper data is loaded to the exercise machine for controlling the resistance of the machine.]
identify content data stored in the [See Trzecieski [0042] As the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the machine that the user approaches is identified so that the proper data is loaded to the exercise machine for controlling the resistance of the machine.]
control the WED responsive to at least one of the content data and the received exercise machine software state data.  [See Trzecieski [0046] Display screens are utilized for provided an indication of an exercise from the fitness sessions.  Also, see 0047, display instructional videos on the screen if the user does not know how to perform the exercise.]
Trzecieski does not explicitly disclose
and a bio-metrically secure mobile device which is configured to display streamed instructional exercise content, and
wherein the WED processing device is configured to, receive bio-metric user data from the bio-metric sensor, 
receive at least one of exercise machine data, exercise machine software state data, and exercise machine user performance data from the exercise machine while the user is using the exercise machine, 
generate processed WED bio-metric user data by processing the bio-metric user data, communicate the processed WED bio-metric user data to at least one of the exercise machine and the bio-metrically secure mobile device, 
However, Gilley does disclose
wherein the WED processing device is configured to, receive bio-metric user data from the bio-metric sensor, [See Gilley [0071] Electronic device coupled to heart rate monitors.  Also, see 0072, the data collected is analyzed thereafter by analysis software (i.e. processing the bio-metric data.)]
receive at least one of exercise machine data, exercise machine software state data, and exercise machine user performance data from the exercise machine while the user is using the exercise machine, [See Gilley [Fig. 22 and 0157] Portable electronic device to receive data from exercise machine sensor (2004).]
generate processed WED bio-metric user data by processing the bio-metric user data,  communicate the processed WED bio-metric user data to at least one of the exercise machine and the bio-metrically secure mobile device, [See Gilley [0071] The devices in the invention utilized any electronic device that include heart rate monitors.  Also, see 0076, adjusting the user activity based on the collected data (i.e. heart rate).  Also, see Fig. 22 and 0156, Collection of data about user’s fitness performance and adaptation of a fitness activity based on the collected data.  Also, see 0159, Based on data collected from data sources, portable electronic device dynamically adapts any of the adjustable fitness parameters of the exercise machine.]
identify content data stored in the WED memory, [See Gilley [0071] The devices in the invention utilized any electronic device that include heart rate monitors.  Also, see 0076, adjusting the user activity based on the collected data (i.e. heart rate).  Also, see Fig. 22 and 0156, Collection of data about user’s fitness performance and adaptation of a fitness activity based on the collected data.  Also, see 0159, Based on data collected from data sources, portable electronic device dynamically adapts any of the adjustable fitness parameters of the exercise machine.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski to add the teachings of Gilley, in order to improve upon exercise devices by coordinating the heart rate information to the user’s general fitness goals and to intelligently use that information to assist the user [See Gilley [0010]]. 
Trzecieski (modified by Gilley) do not explicitly disclose
and a bio-metrically secure mobile device which is configured to display streamed instructional exercise content, and 
However, Kapur does disclose
and a bio-metrically secure mobile device which is configured to display streamed instructional exercise content, and [See Alexander [0015 and Fig. 1] Screen sharing between smart phone (such as an apple phone or android phone, para. 0007, which have incorporated bio-metric security features before or at the time of the filing of this application) and a bigger sized tablet.  However, in para. 0012, discloses sharing information between a phone and watch.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley) to add the teachings of Alexander, in order to improve upon a user’s experience when in an exercising environment by extending the instructional videos being displayed on the wearable device of Trzecieski to a smartphone.  This will improve the user’s experience because the smartphone display screen is significantly larger than a wearable display watch in Trzecieski, which Alexander does describe in Abstract.

Regarding claim 28, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does disclose
wherein the bio-metric sensor is at least one of a heart rate sensor, a blood pressure sensor, a body fat sensor, a body temperature sensor, an accelerometer sensor, a sweat sensor, a pulse oximeter sensor, and a blood glucose sensor.  [See Trzecieski [Fig. 1b and 0019] The device includes (113) for heart rate monitoring.]

Regarding claim 29, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does disclose
wherein the exercise machine data includes at least one of exercise device type, the exercise machine program data, the exercise machine distance data, the exercise machine speed data, the exercise machine incline data, the exercise [See Trzecieski [0042] As the user approaches the exercise machine, the resistance of the machine is adjusted using the wearable device based upon data stored in a fitness session.  Therefore, the machine that the user approaches is identified so that the proper data is loaded to the exercise machine for controlling the resistance of the machine.]

Regarding claim 30, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does not explicitly disclose
wherein the exercise machine user performance data includes at least one of calories burned by the user of the exercise machine, the exercise machine distance data, the exercise machine speed data, the heart rate of the user of the exercise machine and the repetitions performed by the user of the exercise machine. 
However, Gilley does disclose
wherein the exercise machine user performance data includes at least one of calories burned by the user of the exercise machine, the exercise machine distance data, the exercise machine speed data, the heart rate of the user of the exercise machine and the repetitions performed by the user of the exercise [See Gilley [0157] Portable electronic device (2006) collects data from exercise machine sensor data.  Also, see 0159, speed settings.]
Applying the same motivation as applied in claim 26.

Regarding claim 31, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does disclose
wherein the content data is at least one of videos on how to start and operate the exercise machine, instructions on how to navigate menus and user interfaces on the exercise machine, instructions on when to interact and press control buttons that control the functions of the exercise machine based on a stored exercise routine located in the memory of the wearable electronic display device, targeted messaged to the user of the exercise machine, instructive messaging generated by a fitness instructor for the user of the wearable electronic display device.  [See Trzecieski [0046] Display screens are utilized for provided an indication of an exercise from the fitness sessions.  Also, see 0047, display instructional videos on the screen if the user does not know how to perform the exercise.]

Regarding claim 33, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski discloses
wherein at least one of the exercise machine data, the exercise machine software state data, and the exercise machine user performance data is received is from at least one of an exercise machine memory, a peripheral processing [See Trzecieski [Fig. 2b] Wearable device receives information from control circuit (289), wherein the control circuit communicates with actuator (288) (the control circuit is interpreted as a peripheral processing device since Fig. 2b shows this circuit is located at the periphery of the machine).  Also, see 0043-0045, When the user completes using the machine, the machine updates the wearable electronic device with a duration that the user interacted with the cardio machine and/or, other articles of fitness equipment with wireless technology communicate a weight to the wearable electronic device so that the weight is tracked.]

Regarding claim 35, see examiners rejection for claim 26 which is applicable and analogous to the rejection of claim 35.

Regarding claim 37, see examiners rejection for claim 28 which is applicable and analogous to the rejection of claim 37.

Regarding claim 38, see examiners rejection for claim 29 which is applicable and analogous to the rejection of claim 38.

Regarding claim 39, see examiners rejection for claim 30 which is applicable and analogous to the rejection of claim 39.

Regarding claim 40, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 35.  Furthermore, Trzecieski discloses
wherein the exercise machine is at least one of a cardio exercise training machine and a strength exercise training machine.  [See Trzecieski [Fig. 2b] Strength machine.]

Regarding claim 41, see examiners rejection for claim 26 which is analogous and applicable for the rejection of claim 41.  Furthermore, Trzecieski discloses
establishing a bi-directional wireless communication link between the wearable electronic display device and the exercise device, [See Trzecieski [Fig. 2b] Communication between device (100) and machine (250) and vice versa.]

Regarding claim 43, see examiners rejection for claim 28 which is applicable and analogous to the rejection of claim 43.

Regarding claim 44, see examiners rejection for claim 29 which is applicable and analogous to the rejection of claim 44.

.


Claims 27, 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) in view of Alexander (US 20120282914) and in further view of Lakovic et al. (herein after will be referred to as Lakovic) (US 20100331145).

Regarding claim 27, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski discloses
wherein the WED display is at least one of a smartwatch device, an accelerometer device, a head mounted frame device, a mobile device, a smartphone and an eyeglass device, and [See Trzecieski [Fig. 1a] Device (100).]
Trzecieski does not explicitly disclose
wherein the WED processing device is further configured to control the WED responsive to the processed WED bio-metric user data, and  
wherein the bio-metrically secure mobile device is at least one of a smartphone and a tablet. 
However, Anderson does disclose
wherein the bio-metrically secure mobile device is at least one of a smartphone and a tablet. [See Alexander [Fig. 1]]

Trzecieski (modified by Gilley and Alexander) do not explicitly disclose
wherein the WED processing device is further configured to control the WED responsive to the processed WED bio-metric user data, and
However, Lakovic does disclose
wherein the WED processing device is further configured to control the WED responsive to the processed WED bio-metric user data, and [See Lakovic [0107] Displaying heart rate for a user interface for a wearable athletic watch.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley and Alexander) to add the teachings of Lakovic, in order to display heart rate parameters on the wearable electronic device in Trzecieski while exercising.

Regarding claim 36, see examiners rejection for claim 27 which is applicable and analogous to the rejection of claim 36.

.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) in view of Alexander (US 20120282914) and in further view of Dibenedetto et al. (herein after will be referred to as Dibenedetto) (US 20090047645).

Regarding claim 32, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does not explicitly disclose
wherein the bio-metrically secure mobile device is configured to receive the processed bio-metric data from the WED and further generate an exercise performance indicator responsive to the received processed bio-metric data.  
However, Dibenedetto does disclose
wherein the bio-metrically secure mobile device is configured to receive the processed bio-metric data from the WED and further generate an exercise performance indicator responsive to the received processed bio-metric data. [See Dibenedetto [0077] Mobile phone communicates with wearable heart rate monitor.  Also, see 0092, provide visual feedback to a user.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Trzecieski (modified by Gilley and Anderson) to add the teachings of Dibenedetto, in order to display assessment parameters related to a .

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trzecieski (US 20100009810) in view of Gilley et al. (herein after will be referred to as Gilley) (US 20080077620) in view of Alexander (US 20120282914) and in further view of Watterson et al. (herein after will be referred to as Watterson) (US 20110071003).

Regarding claim 34, Trzecieski (modified by Gilley and Alexander) disclose the device of claim 26.  Furthermore, Trzecieski does not explicitly disclose
wherein the wearable electronic display device includes software that is configured to receive exercise machine software state data of the exercise device and use the exercise machine software state data to trigger messaging for display on the wearable electronic display device. 
However, Watterson does disclose
wherein the wearable electronic display device includes software that is configured to receive exercise machine software state data of the exercise device and use the exercise machine software state data to trigger messaging for display on the wearable electronic display device. [See Watterson [0253] Portable device to receive data representative of any measureable parameter detected by one or more sensors couple or communicating with treadmill (12)…and display information or data associated with any of the measureable parameters of the exercising user or the exercise device.]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486